DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “and arranged pivotal movement about a second pivot axis…” is unclear and not fully understood. 
In claim 1, the phrase “and an unlocked position for pivoting movement relative to the housing about the first pivot axis with the column” is unclear and not fully understood. 
In claim 1, the phrase “and arranged for movement along the housing with the pivoting movement of the column about the first pivot axis” is unclear and not fully understood.

The same or similar 112 issues as above are found throughout several of the dependent claims and particularly independent claim 16.  In addition, in claim 16, it is unclear in the context of the claim language what the “projection” is intended to be part of or formed on.  Also, in claim 17, there is a lack of antecedent basis for “the driver” and “the second sensor”, and the claim is generally unclear and not fully understood, and appears to improperly dependent from claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al., US Patent 8,646,819.  As in claim 16, a rotary latch mechanism comprising a housing (including 42); an actuator assembly (including 110) coupled to the housing, the actuator assembly including a column (including 100) arranged for pivotal movement about a first pivot axis relative to the housing and a handle 110 coupled to the column and arranged pivotal movement about a second pivot axis relative to the column, the handle being movable between a locked position secured against pivoting movement relative to the housing and an unlocked position for pivoting movement relative to the housing about the first pivot axis with the column; a linkage (as can be seen in figures 3 and 4) coupled to the column and arranged for movement along the housing with pivoting movement of the column about the first pivot axis; a bolt (including 20) coupled to the housing and to the linkage, the bolt arranged for pivotal movement about a third pivot axis relative to the housing with movement of the linkage, the bolt adapted to move between a latched position and an unlatched position, wherein the housing is formed to define a groove (as can be seen in figure 4), wherein a projection 132, as best understood, extends from the linkage toward the housing and into the groove, and wherein the projection is arranged to move along the groove with movement of the linkage and engage with the housing to limit movement of the linkage relative to the housing.   As in claim 18, a biasing mechanism coupled to the housing and to the column, . 

Allowable Subject Matter
Claims 1-15, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675